Citation Nr: 1519950	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than a schizophrenic reaction, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD and major depressive disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in February 2015.  A hearing transcript has been associated with the record.   Thereafter, additional evidence consisting of two opinions from Drs. Roth and Maloney was received.  At such time, the Veteran's representative waived initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System  (VBMS) paperless claims processing systems.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through April 2012, which were considered in the April 2012 rating decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he suffers from PTSD or other acquired psychiatric disorder as a result of his service.  Specifically, he alleges that he experienced a panic attack during firefighting training, nearly fell into the fire pit during such training, and was afraid that a fire would occur on the flight deck of his ship.  Service personnel records show that the Veteran participated in a variety of trainings but do not specifically indicate that he underwent firefighting training; however, the Board acknowledges that he most likely participated in such training as he successfully completed basic training.  The Board further notes that the Veteran did not serve in Vietnam and has explicitly stated that he was not exposed to combat.

An undated opinion from Dr. Boyd indicated that the Veteran suffered from PTSD that was related to his military service.  In a subsequent addendum opinion, this provider opined that the Veteran's reported physical response to his firefighting training was "clearly indicative of the inception" of PTSD.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, this provider did not address the September 1997 and September 1999 VA treatment notes which indicated that the Veteran's anxiety began after his post-service heart attack or that such symptoms were related to his cardiac problems.  A January 2015 "preliminary impression" from Dr. Roth, a private psychiatrist, indicates that the Veteran had described significant symptoms of PTSD as a residual stemming from his experience in service.  No rationale was provided for this opinion.  Id.  Further, a January 2015 psychological evaluation from Dr. Maloney indicates that psychological testing had been conducted and that "diagnostic considerations" were suggested; however, no etiology opinion was provided.

An April 2012 VA psychiatric examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and noted that he did not meet the diagnostic criteria for PTSD.  This examiner further opined that the Veteran's depressive disorder NOS was not the result of or aggravated by service or the service-connected schizophrenia reaction as the depression was reported to start in 1996 and that alcohol use may be contributing to his depression.  However, this examiner did not address the Veteran's reports that his symptoms began in service, specifically his contention that he had a panic attack during firefighting training.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).   

The record therefore contains no probative opinion as to the etiology of the claimed acquired psychiatric disorder.  In light of the deficiencies detailed above, a VA examination should be conducted to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

Furthermore, during his February 2015 hearing, the Veteran testified that he had been received treatment at the Henry Ford Hospital.  Such treatment records are not contained in the claims file.  Therefore, he should be given an opportunity to identify any private healthcare provider who has treated him for his acquired psychiatric disorder, to include the Henry Ford Hospital and, thereafter, such records should be obtained for consideration in his appeal.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from April 2012 to the present from the Ann Arbor VA Medical Center should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide appropriate authorization so that private treatment records from the Henry Ford Hospital may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain the Veteran's VA treatment records dated from April 2012 until the present from the Ann Arbor VA Medical Center.  All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completing the above development and all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders Fourth Edition (DSM-IV) criteria.  (In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the DSM-IV. Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V)).

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the conceded stressor of participating in firefighting training.  For purposes of this determination, the examiner should consider the Veteran's reported stressor of engaging in firefighting training as verified.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and reconcile such findings with the opinion of Drs. Boyd and Roth.  The examiner should specifically address the Veteran's argument that his February 1969 schizophrenic reaction was the result of a traumatic experience.

c) For each currently diagnosed acquired psychiatric disorder other than PTSD and a schizophrenic reaction, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. 

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

